UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7880


RANDY L. VALENTINE,

                  Plaintiff - Appellant,

             v.

ERVIN BREWSTER, Detective,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:07-cv-01397-HMH)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randy L. Valentine, Appellant Pro Se. Amy Miller Snyder,
CLARKSON, WALSH, RHENEY & TERRELL, PA, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Randy L. Valentine appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                              The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.    § 636(b)(1)(B)       (2000).         The    magistrate      judge

recommended that relief be denied and advised Valentine that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

              The    timely       filing     of   specific       objections      to     a

magistrate       judge’s      recommendation       is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been     warned      of     the     consequences         of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);      see    also   Thomas     v.   Arn,    474    U.S.   140     (1985).

Valentine has waived appellate review by failing to timely file

specific objections after receiving proper notice.                      Accordingly,

we affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions      are   adequately      presented      in   the     materials

before     the   court      and   argument     would     not    aid   the    decisional

process.

                                                                               AFFIRMED



                                           2